Indian claims; reimbursement of expenses advanced and paid by attorneys on behalf of plaintiffs.—On October 7, 1959 (147 Ct. Cl. 315, 177 F. Supp. 452), the court held that plaintiff Indians were entitled to recover for all usable and accessible land which they used and occupied, the amounts of such recovery and of offsets, if any, and the issue of voluntary abandonment or relinquishment of any areas being reserved for further proceedings. On January 19, 1968 (182 Ct. Cl. 130, 389 F. 2d 778), the court in a lengthy *541opinion concluded that plaintiffs were entitled to recover $7,546,053.80 as equitable and just compensation for all of their claims against the United States, and entered judgment to that effect. On June 28, 1971, the court entered the following order:
This case comes before the court on the application of plaintiffs’ attorney of record for an order allowing the reimbursement of expenses advanced and paid by the attorneys on behalf of the plaintiffs.
Upon consideration of the application, the court finds no provision in the Act of June 19,1935 (49 Stat. 388), the Act. of August 19, 1965 (79 Stat. 543), or the Act of July 13, 1970 (84 Stat. 431), which grants the Court of Claims jurisdiction to issue the order requested. Accordingly, the court concludes that it lacks the authority to approve or disapprove the claim for reimbursement of expenses and therefore denies the application.
BY THE COURT
(Signed) WilsoN CoweN, Chief Judge.